FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIKE YELLEN,                                     No. 11-16949

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01976-JCM-
                                                 GWF
  v.

BOYD GAMING CORPORATION; et al.,                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Mike Yellen appeals pro se from the district court’s judgment dismissing his

civil rights action alleging First and Fourteenth Amendment claims related to the

denial of entry into a private bowling tournament. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a determination that a complaint fails to state a

claim, Trerice v. Pedersen, 769 F.2d 1398, 1400 (9th Cir. 1985), and for an abuse

of discretion a dismissal for failure to effect timely service, Puett v. Blandford, 912

F.2d 270, 273 (9th Cir. 1990). We may affirm on any ground supported by the

record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008), and we affirm.

      The district court did not abuse its discretion in dismissing Yellen’s action

for failure to effect timely service because Yellen did not seek an extension to

serve defendants and failed to provide the district court with a reason for his delay.

See Fed. R. Civ. P. 4(m); Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam) (arguments raised for the first time on appeal are deemed waived).

      Moreover, the district court properly determined that Yellen failed to state a

viable § 1983 claim because Yellen failed to allege that defendants acted under

color of state law. See 42 U.S.C. § 1983; Jackson v. Metro. Edison Co., 419 U.S.

345, 350-51 (1974) (even a heavily regulated private party does not act under color

of state absent close nexus between the State and the challenged private conduct);

Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982)

(vague allegations of official participation in civil rights violations cannot

withstand dismissal).


                                            2                                    11-16949
      Yellen’s claims under §§ 1985 and 1986 were not cognizable because Yellen

failed to allege a conspiracy to interfere with a federal officer’s duties, to obstruct

judicial proceedings, or to discriminate against him based on race or other class-

based grounds. See 42 U.S.C. §§ 1985, 1986; Bretz v. Kelman, 773 F.2d 1026,

1027-28 & n.3 (9th Cir. 1985) (en banc) (listing elements of § 1985 claim);

Trerice, 769 F.2d at 1403 (§ 1986 claim must be premised on valid § 1985 claim).

      Yellen’s § 1988 claim failed because § 1988 does not create an independent

civil rights claim, but instructs courts on what laws to apply in claims arising under

federal civil rights acts. See 42 U.S.C. § 1988; see also Moor v. Cnty. of Alameda,

411 U.S. 693, 703-04 (1973).

      The district court did not abuse its discretion in denying Yellen’s motion for

reconsideration because Yellen failed to establish grounds for such relief. See

School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting

forth standard of review and listing factors necessary for reconsideration under

both Fed. R. Civ. P. 59 and 60).

      AFFIRMED.




                                            3                                     11-16949